3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/9/2022 has been entered.

Status of the application.
3.	Claims 1-4, 6, 8-13,14-20 are pending in this office action.
Claims 14-20 have been withdrawn.
Claims 1-4,6,8-13 have been rejected.

Double Patenting
4.	 The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken w within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (8) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visitwww.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., FTO/SB/25, FTO/SB/26, FTO/AIA /25, or FTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

5. 	Claims (1), 11, 5, 8, 9, 10, 12, 13 of the present application 15/011797 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims (1,3), 2, 5, 7, 8, 9,10, 11,13, 14 of co-pending application 15/376298. Although the claims at issue are not identical, they are not patentably distinct from each other. It is to be noted that parenthesis’ indicate combinations of claim limitations that are similar.
The reason is the co-pending claims 1,3 teach a composition having carbohydrate, lipid, dietary butyrate and protein component having the SEQ IDS as in claim 3 and the present application recites the claim 1 containing the claim limitations of claims 1,3 of the co-pending application 15/376298. It is also to be noted that claims 1, 5, 7, 8, 9, 10, 11, 12, 13, 14 (withdrawn claim) of the present application 15/011797 are similar to the claims (1, 3), 2,5,7,8,9,10,11,13,14 (withdrawn) respectively of co-pending application 15/376298.
Likewise, claims (1, 6), 11 (probiotic), 7, 8, 9, 10, 12 (glucan), 13 (infant formula) of 15/011797 of the present application are similar to the claims (1, 3), 2 (probiotic), (8, 9,10, 11), 12 (glucan), 14 (infant formula) of co-pending application 15/376330. It is to be noted that parenthesis indicate combination of claim limitations that are similar.

It is to be noted that applicants should also consider if some additional claims are not mentioned here but are identical/similar to be ODP, in order to take the necessary steps to proceed for further prosecution.
This is a provisional non-statutory double patenting rejection because the
patentably indistinct claims have not in fact been patented. 


Claim Rejections - 35 USC § 112
6.	Claims1-4,6, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 is the nutritional composition, wherein the nutritional composition comprises dietary butyrate that is provided by an enriched lipid fraction derived from milk.
Because the specification does not define the metes and bounds of "derived from milk", it is unclear what structure/function is attributed to such "derived" lipid fractions.
Claim 8 recites “further comprises milk fat globule membrane”. However, specification does not define the metes and bounds of “derived from milk”, it is unclear what structure/function is attributed to such “derived” lipid fractions. 

Claim Rejections -35 USC §103
7. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1-4, 8, 9, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Banavara et al. US 2014/0255538 in view of Stahl et al. US 2010/0216740 and in view of Raz E et al. US 2005/ 0180962 and as evidenced by NPL Butyrate.

10. 	Regarding claims 1, 4,13, Rangavajla et al. discloses an infant formula containing partially hydrolyzed protein, carbohydrate, lipid, vitamins and minerals ([0036]). Rangavajla et al. also discloses that the lipid source can be any known in the art ([0036]). Rangavajla et al. also discloses that the nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein (in Abstract, [0029]), followed by combining a source of carbohydrate and lipid source to form infant formula ([0013]) which becomes similar to proteins found in human milk ([0014)).
Rangavajla et al. discloses a nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein (in Abstract, [0029]). Applicants’ specification identifies the recited sequences as ‘protein equivalent source’ is provided by a whey, casein hydrolysate, and hydrolyzed by Protease N (in applicants’ specification, in PGPUB, [0019], [0089], [0091], [0093]). Therefore, the sequences of claim 1 is inherent to the whey and casein protein hydrolyzed in infant formula. Infant formula thus comprises SEQ ID NOs: 4, 13, 17, 21, 24, 30-32, 51, 57, 60, and 63. Regarding the limitation that the peptides recited in the instant claim be between 1 -99% of the protein component, Rangavajla et al. discloses that casein: whey protein can be 60:40 ([0025]) and casein source can be non -fat milk solid ([(0027]) and both of them can make 50% protein on a dry weight basis (in Abstract, [0028]).
Therefore, protein contributes hydrolyzed whey plus casein with proteinase N mediated hydrolysis and degree of hydrolysis is 4-10% as disclosed by Rangavajla et al. (in abstract and in [0030] of Rangavajla et al.) to meet claim 4. Therefore, as the disclosed hydrolyzed peptide is derived from the hydrolyzed whey and casein, which contributes 50% protein on a dry weight basis, using proteinase N and degree of hydrolysis also meets the claim limitation of claim 4 of the presently claimed invention, therefore, it meets the claim limitation of “wherein 1 % to 99% of the protein equivalent source includes a peptide component comprising” as claimed in claim 1.
It is to be noted that amended claim 1 recites “each of the following individual peptides” and contains the peptides made by hydrolyzing a whey, casein hydrolysate, and hydrolyzed by Protease N as disclosed by Rangavajla et al. (in Abstract and in [0030)]). It is also to be noted that this specific enzyme has been used for hydrolysis to obtain claimed hydrolyzed peptides as evidenced by applicants’ specification (in applicants’ specification, in PGPUB, [0085], Table 1). Therefore, the similar sequence IDs in the amended claim 1 would have been obtained by hydrolyzing the whey and casein protein hydrolyzed milk by using the disclosed method by Rangavajla et al and would result in the hydrolyzed product with the peptides including the similar SEQ ID of the peptides of the presently claimed invention.
Rangavajla et al. is silent about
(i) dietary butyrate and
(ii) dietary butyrate in an amount from about 22 mg/100 Kcal to about 280 mg/100 Kcal is present in the nutritional composition.
 (iii) polydextrose
(iv) and galacto-oligosaccharide
With respect to (i), and (ii), Rangavajla et al. discloses broadly any kind of lipid including vegetable lipid/oil also ([0036]) and Rangavajla et al. also discloses that lipid is 3 to 7 g/100 Kcal ([0036]). Rangavajla et al. ([0036] discloses lipid source can be any known in the art ([(0036]). Therefore, as the lipid source of Rangavajla et al. can be any known in the art, it can be modified with the teaching of Banavara et al. to incorporate fractionated milk fat having ‘butyrate’ which is beneficial for infant formula as an additional fat supplement/a fat supplement having dietary butyrate also as taught by Stahl et al. ([0050]) in order to provide nutritional element which is beneficial for infant formula as an additional fat supplement/a fat supplement having dietary butyrate and discussed below.
Banavara et al. discloses that butyric acid is present 4.4 g/l00g lipid (fatty acid) and after fractionation, it is reduced to 1.0 g/l00gm ([0081]). Banavara et al. also discloses that the nutritional composition includes carbohydrate, fat, protein ([0050]) and the lipid can contain enriched lipid fraction 0.2 to 10.3 g/100 k Cal (at least in Table 3) and lipid can vary from 1 to 25g/100 Kcal ([0126]). Therefore, if after fractionation, enriched lipid fraction contains 1.0 g butyric acid (C4:0)/100gm ([0081], Example 1), it will be 0.02 to 1.03 g butyrate in the enriched lipid fraction 0.2 to 10.3 g present per 100 Kcal (at least in Table 3), if enriched lipid fraction is used as the source of dietary butyrate as claimed in amended claim 1. In this instance, the disclosed “C4:0 is butyric acid 1g/100 gm” serves as dietary butyrate” source as evidenced by applicants own specification [in PGPUB, Lambers et al. ([0064]). The reason is, in particular, in this respect, “Butyric acid goes by several other names, including butyrate and butanoic acid” as also evidenced by NPL Butyrate that on page 2, last line under “What Exactly is Butyric acid) to meet claim 1. 
It is to be noted that Banavara et al. also discloses that fat source containing milk fat globules provide multi-benefits including it promotes lipid digestion in a pediatric subject ([0023], [0027]) and it provides milk fat globule size similar in chemical composition and size to those found in human milk having phospholipid, cholesterol, and milk fat globule membrane proteins, instead of other added proteins and emulsifiers ([0017]). Banavara et al. also discloses that milk fat globules may be the sole fat source or may be used in combination with other fat or lipid source for the nutritional composition and other fat sources can include broadly egg, animal and plant fats or oils also ([0099]). Therefore, Banavara is combinable to Rangavajla et al. ([0036]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. ([0036] of Rangavajla et al. e.g. lipid source can be any known in the art) with the teaching of Banavara et al. to incorporate fractionated milk fat having ‘butyrate’ in order to provide nutritional element which is beneficial for infant formula and it provides milk fat globule size similar in chemical composition and size to those found in human milk having phospholipid, cholesterol, and milk fat globule membrane proteins , instead of other added proteins and emulsifiers ([0017], [0023], [0027]). One of ordinary skill in the art would consider “fractionated milk fat” which is enriched lipid fraction having ‘butyrate’ because of the combined benefit from both the components and additionally, butyrate has beneficial effect to use in infant formula as disclosed by Stahl et al. also (in Stahl et al. [0050]).
 With respect to (iii) and (iv), Banavara et al. discloses that the composition can include polydextrose and galacto-oligosaccharide ([0101], [0102]) or both ([0102]) also which is a prebiotic ([0101]).  
Regarding the claim limitation of “stimulating endogenous butyrate production comprising polydextrose and galacto-oligosaccharide”, it is to be noted that as because Banavara et al. discloses that such composition can include polydextrose and GOS as prebiotic ([0101], [0102]), therefore, as the disclosed structure of these components are identical to the structure of the claimed polydextrose and GOS.  Therefore, combinations of them in the disclosed composition (Banavara et al. [0101], [0102]) will have claimed property to stimulate endogenous butyrate production” as claimed in claim 1. 
In addition, Raz E discloses that the infant formula ([0013]) contains polydextrose as suitable sweeteners ((0121]) in the composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. with the teaching of Banavara et al. to supplement polydextrose and  galactooligo-saccharide (GOS) which serves as prebiotic and polydextrose, additionally,  provides sweetness to the composition as disclosed by Raz E that the infant formula ([0013]) contains polydextrose as suitable sweeteners ((0121]) in the composition.
Additionally, according to MPEP 2112 V according to MPEP 2112 V, “Once a reference teaching a product appearing to be substantially identical is made the basis of
a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”.

11. 	Regarding claim 2, Rangavajla et al. also discloses that amount of protein typically can vary from about 1 to about 5 g/100 Kcal ([0036)).

12. 	Regarding claim 3, it is to be noted that the “Table 1” as no deleted in claim 3 contains the peptides now claimed made by hydrolyzing a whey, casein hydrolysate, and hydrolyzed by Protease N as also evidenced by applicants own specification (in applicants’ specification, in PGPUB, [0085], Table 1), therefore, the sequence IDs in the amended claim 3 would have been obtained by hydrolyzing the whey and casein protein hydrolyzed milk. It is also within the skill of one of ordinary skill in the art to optimize the hydrolysis step in order to get “at least 10 additional peptides from the hydrolyzed protein as claimed in claim 3.
It is to be noted that claim 1 is broad and it recites the identical enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein and substrate as disclosed by Rangavajla et al. (e.g. protein used in infant formula) (in Abstract, [0029)). Therefore, the hydrolyzed product of Rangavajla et al. would encompass the claimed peptides present in the claimed invention.

13. 	Regarding claim 8, Stahl et al. discloses that butyrate has beneficial effect to use in infant formula (in Stahl et al. [0050]).
Modified Rangavajla et al. are silent about “enriched lipid fraction derived from milk further comprises milk fat globule membrane’ as claimed in claim 8.
Banavara et al. discloses that the lipid source can be an enriched lipid fraction which comprises structured fat globules and is used in the nutritional composition (in Banavara et al., Abstract, [0052], [0053] e.g. butyric acid, [(0054}).
Banavara et al. also discloses that the lipid source includes milk-fat globule membrane (Abstract, [0035]) in order to have stabilized milk fat globules ([O006]) and an enriched lipid fraction in the composition which provides better improved digestion and also provide a synergistic and additive beneficial health effects (Abstract) to meet claim

14. 	Banavara et al. also discloses that milk fat globules in an infant formula is better than vegetable oils ([0014], [0021], and [0030]) in order to provide infant product.
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to further modify nutritional composition of Rangavajla et al. with the teaching of Banavara et al. to provide an enriched lipid fraction to substitute ‘lipid source’ in order to have structured fat globules with an improved digestion (in Banavara et al. Abstract; [0052], [0053] [0054}).
Claim 8 is also considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art.
The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed ina product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”
In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Qr. 1983).

15.	 Regarding claims 9, 10, Rangavajla et al. also discloses that the composition contains long chain PUFA ([0040]) and it can include arachidonic acid, docosahexanoic acid and it can be both in the nutritional composition ([0040]). Banavara et al. also discloses that the nutritional composition may contain LCPUFA which may comprise docosahexanoic acid (DHA) and arachidonic acid (at least in [0106]-[0109]). 

16. 	Regarding claim 11, Rangavajla et al. also discloses that the composition can include probiotic also ([0038)]).

17.	 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Banavara et al. US 2014/0255538 in view of Stahl et al. US 2010/0216740 and in view of Raz E et al. US 2005/ 0180962 as applied to claim 1 and further in view of Khoury et al. (in J Nutrition and Metabolism pages 1-28,2012).

18. 	Regarding claim 12, Rangavajla et al. in view of Banavara et al. discloses that such a composition may contain beta glucan ([0022]). However, the motivation to select beta glucan from optional components (Banavara et al. [0022]) is disclosed by B-Khoury et al. 
B-Khoury teaches that "...beta glucan ((3-glucan)... a dietary fiber readily found in oat and barley bran... is a relatively inexpensive milling byproduct, and it is added to foods on the assumption that this will contribute to health benefits" (p 1,2nd Col, ist paragraph) and that "[beta] glucan also contributes to glycemic control" (thus lowering the incidence of metabolic syndrome, p 6, 2nd Col, bottom).
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to further modify nutritional composition of Rangavajla et al. with the teaching of Banavara et al. to include beta glucan ([0022]) in order to have the benefit of having  its  contribute to health benefits" and that "[beta] glucan also contributes to glycemic control" as taught by B-Khoury et al. (thus lowering the incidence of metabolic syndrome, p 6, 2nd Col, bottom and also p 1,2nd Col, 1st paragraph).

19.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Banavara et al. US 2014/0255538 in view of Stahl et al. US 2010/0216740 and in view of Raz E et al. US 2005/0180962 as applied to claim 1 and further in view of Barni Canani US 2011/0098319.

20.	Regarding claim 6, regarding amide derivatives of butyrate, Berni Canani et al. discloses that a novel derivative of short chain fatty acids, e.g. derivatives of butyric acid is incorporated ([0026] e.g. phenylalanine butyramide derivative, [0046], [0048]) in the nutritional composition. The motivations are these butyrate derivatives are suitable for (i) easy oral administration, (ii) to treat chronic diseases, (iii) having good storage stability, (iv) less hygroscopic (v) phenylalanine provides best amide derivatives for its organoleptic property when used as a nutritional supplement and with other benefits too ([0001], [0026], [0027]) including, in particular, diarrhea in children.
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to further modify modified Rangavajla et al. to include the teaching of Berni Canani et al. to include butyric acid as phenylalanine butyramide derivative in order to achieve the benefits of e.g. suitable for (i) easy oral administration,
(ii) to treat chronic diseases, (iii) having good storage stability, (iv) less hygroscopic (v) phenylalanine provides best amide derivatives with amino acid counterpart best amide derivatives for its organoleptic property when used as a nutritional supplement and with other benefits too ([0001], [0026], [0027]), including, in particular, diarrhea in children (at least in claim 19 of Barni Canani).

Pertinent prior arts
21.	Haji Begli et al. US 2008/0213341

Response to arguments
22.	 Applicants arguments and amendments have been considered. It is to be noted that applicants argued on page 6 first paragraph that claims 1-4, 6-20 are pending in this application. However, claims filed on 5/9/2022 shows that claim 7 has been cancelled. Therefore, it is considered as claims 1-4, 6, 8-20 are pending in this application. 

23.	Applicants argued on pages 8 -9, section A that “None of the prior arts addressed the claimed amount of dietary butyrate”.
In response, examiner does not agree. The reason is Rangavajla et al. discloses that “infant Formula” composition can comprise 3 to 7 gm lipid as also agreed by the applicants (page 9, in remarks section, second paragraph). Therefore, even if Rangavajla et al. is silent about milk fat and enriched milk fat globule, however, one of ordinary skill in the art can include the teaching of Berni Canani to incorporate derivatives of butyric acid as butyrate with proper teaching suggestive motivation (TSM) and the amount of butyrate can be determined by one of ordinary skill in the art by evaluating the disclosed amount which is usually present in the milk fat in order to supplement infant formula with the enriched lipid fraction derived from milk as disclosed by Banavara et al. 
Examiner also does not agree with the reiteration made by the applicants under this section on first paragraph, page 9 in remarks section. The reason is even if the milk fat fraction procedure results in a lower amount of butyric acid (1.0g/100 gm), however, the further amount of residual supplementation with butyrate can be made based on the disclosed amount of 4.4 gm /100 gm lipid as disclosed by Banavara et al. and agreed by the applicants in order to have sufficient amount of butyrate salt in the infant formula. It is also to be noted that the amended claim recites “dietary butyrate comprises butyrate derivatives or the dietary butyrate provided by an enriched lipid fraction derived from milk or any combinations thereof”. Therefore, one of ordinary skill in the art can include both the lower amount of butyric acid (1.0g/100 gm) from milk lipid as disclosed by Banavara et al. and in combination with Berni Canani et al. for the residual derivatives of butyric acid salt also. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account   only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is also to be noted that Berni Canani et al. has been used to address the derivatives of the butyrate salt and  Banavara et al. and Berni Canani have been used to address the amount of the butyrate salt (s) from the combined sources to meet amended claim limitation of claim 1. Therefore, the above response has addressed all the arguments as argued under section A above. 

24.	Applicants continued arguing on pages 8- 9 under section A, “None of the prior arts addressed the claimed amount of dietary butyrate”, that “There is no guidance or suggestion in either reference to make a one-to-one substitution of the vegetable oil lipid taught in Rangavajla for the milk fat fraction taught in Banavara. In other words, such a person would not have any guidance or motivation to use the same caloric amount of a vegetable oil as a milk fat fraction in an infant formula, and have a reasonable expectation of success in arriving at a successful nutritional composition. Thus, one of ordinary skill would have no guidance or motivation to look to the teaching of a general lipid amount in Rangavajla and arrive at the claimed amount of dietary butyrate, wherein the dietary butyrate comprises glycerol esters of butyric acid or amide derivatives of butyric acid, or the dietary butyrate is provided by an enriched lipid fraction derived from milk. Applicant submits that one of ordinary skill in the art would immediately recognize that a teaching of an amount of butyric acid does not provide any guidance or suggestion as to an amount of these specific forms of dietary butyrate”.
In response, it is to be noted that Banavara et al. has been used to teach that what amount of butyrate/or derivative is to be considered for infant formula. Therefore, this teaching of Banavara et al. can be used to consider the amount of butyrate with respect to the amount of  lipid to modify Rangavajla for the infant formula. The disclosed lipid as disclosed by Rangavajla  et al. includes broadly any kind of lipid including vegetable lipid/oil also ([0036]). Additionally, it is not an issue that milk fat fraction as taught by Banavara et al. cannot be considered because vegetable oil /lipid is taught in Rangavajla et al. However, as because Rangavajla  et al. discloses broadly any kind of lipid including vegetable lipid/oil also ([0036]) and also the independent claim 1 is broad, and recites open ended “comprising “ transitional phrase and the amended claim limitation recites “ or the dietary butyrate is provided by an enriched lipid fraction derived from milk or combinations thereof”, therefore, one of ordinary skill in the art can include  “the dietary butyrate which is provided by an enriched lipid fraction derived from milk” as disclosed by Banavaro et al. to modify Rangavajla  as a source of both the enriched lipid fraction with the dietary butyrate” as well.  
In addition, Banavara et al. also discloses “that contains a lipid source comprising an enriched lipid fraction having fat globules similar to human milk having many nutritional components ([0017]-[0019]). 
Regarding Haji Begli et al., Haji Begli et al. is not used in this office action. Therefore, the arguments have been considered as moot.
Regarding the arguments about Stahl et al. on page 10 (mid -section of third paragraph) , applicants agreed that Stahl et al. is effective only for the disclosure that “Stahl merely teaches that butyrate can be included in infant formula”. Examiner has used only this disclosure to strengthen the motivation in this office action.
Regarding Barni Canani, it is to be noted that examiner used Barni canani to address dependent claim 6 because independent claim 1 has ben addressed using dietary butyrate and its amount which is provided by an enriched lipid fraction with motivation as disclosed by Banavara et al.  in this office action above.  Therefore, claim 6 which depends on claim 1 was addressed by Barni Canani to include amide derivative of butyrate for children as disclosed by Barni canani (at least in claim 19 of Barni Canani) to meet “or combinations thereof” as claimed in claim 1.  

25.	Applicants arguments in section C have been considered. Regarding the arguments in Section B, related to Nittyen et al. it is to be noted that NPL Nittynen L et al. discloses that the use of galactooligo- saccharide (GOS) supplementation serves as prebiotic and provides the benefits of relieving constipation and having bifidogenic effect to infant formula, helps to reduce constipation (in Abstract and page 62 col 2 last paragraph). It is also to be noted that Nittynen et al. does not exclude that GOS does not stimulate butyric acid production under in vivo condition. However, as because Banavara et al. discloses that such composition can include polydextrose and GOS as prebiotic ([0101], [0102]), therefore, as the disclosed structure of these components are identical to the structure of the claimed polydextrose and GOS, therefore, they have claimed property to stimulate endogenous butyrate production” as claimed in claim 1 and discussed above. Therefore, Nittyen et al. is not used in this office action. 

26.	Applicants argued on section C that “No motivation to combine the references save impermissible Hindsight”:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
27.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        
-1